Citation Nr: 0406481	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
March 1968 to March 1970.  This claim is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina which granted 
service connection for the disability at hand and assigned a 
50 percent rating.  In October 2003 the veteran and his wife 
appeared at a Travel Board hearing before the undersigned at 
the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  A 
statement of the case (SOC) in April 2003 properly provided 
notice as to this "downstream" issue of an increased 
rating.  See VAOPGCPREC 8-2003.  At any rate, at the hearing 
in October 2003 the veteran expressly waived certain notice 
provisions of the VCAA, and also waived AOJ initial 
consideration of evidence submitted at the hearing.  

The veteran was last examined by VA in October 2002.  He 
indicated that at that time he was working as a security 
guard.  Moderate continued depressive features with 
occasional psychotic symptoms was diagnosed.  A GAF [Global 
Assessment of Functioning] score of 52 was provided.  

At his October 2003 hearing the veteran indicated that he 
became eligible for Social Security Administration (SSA) 
disability benefits as of June 2003.  The RO has not obtained 
the medical records which were the basis for that award of 
SSA benefits.  Such records may contain information pertinent 
to the veteran's claim, and VA is obligated to obtain them.  
It was also noted that the veteran was currently being 
treated on a monthly basis at the VA Medical Center (VAMC) in 
Savannah, Georgia.  The most recent VA treatment records on 
file are from the VA Primary Care Clinic in Savannah, and are 
dated in October 2003.  Later records may contain information 
bearing on the veteran's claim, and should be obtained, as 
they are within VA's constructive possession.  At the 
hearing, it was established that the veteran had held four 
jobs in the last 5 to 8 years, each briefly, never longer 
than eight months.  He added that he last worked (as a 
security guard) in January 2003, and that he was fired from 
that job.

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain for the record 
the veteran's treatment records from the 
VA Primary Care Clinic in Savannah, 
Georgia from October 2003 to the present.  

2.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.

3.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
evaluation, by a psychiatrist who has not 
previously examined him, to ascertain the 
current severity of his major depressive 
disorder.  The veteran's claim folder 
should be available to the examiner for 
review in conjunction with the 
examination.  All findings must be 
reported in detail.  The examiner must be 
furnished a copy of the criteria for 
rating psychiatric disabilities, and must 
comment as to the presence or absence of 
each symptom listed under the criteria 
for 70 percent & 100 percent ratings, and 
if present, the frequency and severity of 
each such symptom/finding.  The examiner 
should also opine regarding the impact of 
the veteran's major depressive disorder 
on his ability to work.  The examiner 
should explain the rationale for any 
opinion(s) given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental SOC and 
afforded the opportunity to respond.  The 
case should be returned to the Board for 
further appellate review

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


